Mr. Justice O’Connor delivered the opinion of the court. 4. Trial, § 91*—when objection to evidence limited to grounds specified. A question to a medical expert objected to in the trial court on the ground that it was not a proper hypothetical question cannot be objected to on the review as calling for an answer invading the province of the jury, an objection to evidence being limited to the grounds specified and not covering other grounds not specified. 5. Appeal and error, § 384*—when objection cannot be made on review. An objection cannot be made for the first time on review. 6. Evidence, § 410*—when expert may give opinion whether injured person’s condition result of injury. Where there is no dispute as to the manner in which plaintiff was injured, and the question is whether plaintiff’s ’condition at a subsequent time was the result of the injury, a question to a medical expert calling for an opinion on such question and an answer giving such opinion are properly permitted. 7. Automobiles and garages, § 3*—when evidence as to observance of ordinance by taxicab driven prior to injury inadmissible. In an action to recover for personal injuries sustained while riding in defendant’s taxicab as a result of a collision between the taxicab and a street car, evidence of the practice of the driver of the taxicab prior to the accident as to observance of an ordinance is properly excluded, the only proper inquiry in such case being what the driver did at the time and place of the accident, and it being immaterial what he did at other times. 8. Statute of limitations, § 108*-—when must be pleaded to be available as defense. A defendant who does not plead the statute of limitations to additional counts filed by plaintiff by leave of court cannot complain that such counts set up causes of action differing from that alleged in the original declaration, and that such causes of action are barred by the statute, the only way to raise such question in such case being by a plea of the statute. 9. Judgment, § 216*—when motion in arrest of judgment not proper to reach defects in declaration. In an action to recover for personal injuries, a motion in arrest of judgment on the ground that the declaration alleged a higher degree of care to rest on defendant than that required by law is properly denied where defendant requested no instructions embodying its view of the law, the proper method to raise such question being by special demurrer. 10. Pleading, § 466*—when declaration sufficient after verdict. After verdict all that is required is that the declaration be sufficient to sustain a judgment for plaintiff. 11. Damages, § 115*—when damages for personal injuries not excessive. In an action to recover for personal injuries, where it appeared that prior to the accident plaintiff’s earnings averaged nearly $1,000 a month, a verdict for plaintiff for $2,500 held not excessive, it also appearing that plaintiff was unable to work for more than three months after the accident and suffered great pain.